DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the amending of claims 1, 7, 13, cancellation of claims 6, 12, and the addition of claims 21-22.
Response to Arguments
Applicant’s arguments with respect to claim(s) 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Examiner agrees that the amendments to claims 1 and 13 overcome the prior art.

The Examiner additionally notes that a call was placed, and a voice message left, to the attorney of record on 03/29/2021 proposing to add claim 21 to claim 7 and cancel claim 16 (note the 112 below) to place the case in condition for allowance. The Examiner did not hear back from the attorney of record by the requested date/time.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 13 states the probe notch extends completely through the signal contact layer. Claim 16, depending from claim 13, gives a range of an extent the probe notch extends into the signal contact layer. This is confusing, and therefore indefinite, as the probe notch extends the full extent of the signal contact layer as stated in claim 13.
It is suggested to cancel claim 16 to alleviate the issue.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueki et al. (US 2008/0043793) in view of Iwata et al. (US 9698568).
	With respect to claim 7, Ueki teaches a contact structure for a vertical-cavity surface-emitting laser (VCSEL) comprising: a VCSEL (fig.1 title); a signal contact layer (fig.1 #26) deposited on a section of a mesa of the VCSEL and at least partially encircling the VCSEL in a signal contact layer arc (fig.1 #26 rounded portion); a ground contact layer (fig.1/2 #34) comprising a first leg portion (fig.2a left side #34), a second leg portion (fig.2a right side #34), and an arc portion (fig.1/2a fig.1 portion of #34 on right bottom of trench and right side), the arc portion partially encircling the mesa (fig.2a) and the first leg portion and the second leg portion extending symmetrically from opposite ends of the arc portion (fig.2a), wherein the signal contact layer extends between the first leg portion and the second leg portion to form a ground- signal-ground configuration (fig.2a); and an etched trench (fig.1 #32) positioned between the arc portion of the ground contact layer (fig.1/2a portion of #34 on right bottom of trench) and a corresponding portion of the signal contact layer (fig.1 #26 right side), the etched trench having an interior edge located proximate the VCSEL (fig.1/2 left side of #32), a distal edge spaced from the VCSEL (fig.1/2 right side of #32), and a trench bottom extending between the interior edge and the distal edge (fig.1/2 bottom of #32), wherein: a first arc comprises the interior edge and a first portion of the trench bottom (fig.1/2 left side of trench bottom and left edge), the first portion of the trench bottom being adjacent the interior edge, a second arc is concentric  with the first arc (fig.1/2 as defined) and comprises a second portion of the trench bottom and the distal edge (fig.1/2 right bottom of trench and right side), the second portion of the trench bottom being adjacent the distal edge, the arc portion of the ground contact layer is deposited on the second arc (fig.1/2 portion of #34 on right bottom and right side of trench), and the first arc separates (by being physically between) the 
With respect to claim 9, Ueki teaches the etched shape is a portion of an annulus about the mesa of the VCSEL (fig.2a #40).
With respect to claim 10 Ueki teaches an interior edge of the annulus has a mesa diameter defined by the mesa (fig.2a inside edge of #40) and an outer edge of the annulus has a second diameter defined by the arc portion of the ground contact layer (fig.2a outside edge of #40).
With respect to claim 11, Ueki teaches a first gap defining a first width is disposed between the first leg portion of the ground contact layer and the signal contact layer (fig.2a left side gap between #34 and #26) and a second gap defining a second width is disposed between the second leg portion of the ground contact layer and the signal contact layer (fig.2a right side gap between #34 and #26), the first width being approximately the same as the second width (fig.2a).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ueki in view of Hamaguchi et al. (US 2012/0032225)
.

Allowable Subject Matter
Claims 1-5, 13-15, 17-20 and 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
With respect to claim 1, the prior art was not found to teach or suggest the particular contact structure with the particular shapes of the contacts as outlined by defining the inflection point.
With respect to claim 13, the prior art was not found to teach or suggest the particular contact structure type to include a probe notch extending completely through the signal contact layer.
Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21, when added to claim 7, outlines a configuration similar in nature to that of claim 1 above. It is noted that a slight difference in language exists in that claim 1 defines the legs of the ground contact to be symmetric about 2 sides of the signal contact while claim 7+21 states the legs are symmetric with signal contact simply being between.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 2010/0195689, 7061956 and each are found to teach devices substantially similar to that of Ueki outlined above.

                                                                                                                                                                          



Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOD THOMAS VAN ROY whose telephone number is (571)272-8447.  The examiner can normally be reached on M-F: 8AM-430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOD T VAN ROY/Primary Examiner, Art Unit 2828